Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 1/04/21, and in view of the Examiner’s Amendment included in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claim(s) 1-4, 6-14, the prior art of record does not disclose or render obvious at the effective filing date of the invention: 
Regarding claim 1, the closest relevant art is Balkwill (U.S. Pub No. 5279585) which discloses an injection device (10) comprising: a housing (14, 16, 18) having a longitudinal axis; 5a dose selector (12) capable of setting a dose to be ejected from the injection device (10); a dose indicator comprising a units wheel (36) operatively connectable to the dose selector (12) so that rotation of the dose selector (12) about the longitudinal axis also rotates the units wheel (36), and a tens wheel (38) selectively engageable 10with the units wheel (36) so that rotation of the units wheel (36) also rotates the tens wheel (38)(Col.6 lines 1-17, Col.7 lines 31-49); and a biasing means (32) for biasing the dose indicator axially-rearwardly in the housing (14, 16, 18), wherein an internal surface of the housing (14, 16, 18) is provided with a tens housing feature (38a, 42d) 15selectively engageable with the tens wheel (38) to prevent rotation thereof (Col. 4 lines 4-11, Col.6 lines 20-30), and wherein an internal surface of the housing is provided with a units housing feature (44) capable of moving the units wheel (36) axially-forward against said biasing means (32) such that the units wheel (36) engages and moves the tens wheel (38) axially- forward and free of said tens housing feature (38a, 42d) so as to allow rotation thereof (Col.7 lines 31-54).
 However, the prior art of record fails to disclose wherein an internal surface of the housing is provided with a tens housing feature comprising one or more formations selectively engageable with corresponding features on the tens wheel to prevent rotation thereof, in combination with the other elements recited in the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/D.M./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783